In re James Construction Group LLC; Jewel, Gary; National Union Fire Insurance Company; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial District Court Div. B, No. 069483; to the Court of Appeal, First Circuit, No. 2012 CW 0385.
Granted. The undisputed facts establish the employee was not in course and scope of employment at time of accident, because he was on his way home form work, not being paid for his time, and was not on-call at the time of the collision. Even assuming the employee violated his employer’s policies by using the cell phone while driving, this fact is irrelevant, as he completed the conversation prior to the accident. Accordingly, the judgment of the district *361court is reversed, and relators’ motion for summary judgment is granted.
JOHNSON and WEIMER, JJ., would deny.